       Case 1:20-cv-02891-NRB Document 17 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
NICO TRINKHAUS,

                   Plaintiff,                           ORDER
              - against –                       20 Civ. 2891 (NRB)

CONSUMERTRACK, INC.,

                   Defendant.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      WHEREAS, on July 7, 2020, plaintiff moved for the entry of a

default judgment (ECF No. 8); and

      WHEREAS, on July 15, 2020, the Court denied plaintiff’s motion

without prejudice and ordered plaintiff “to serve the defendant by

mail, FedEx, or an equivalent service, with a return receipt,”

which “must be signed by a representative of defendant authorized

to receive service of process on its behalf.” (ECF No. 13); and

      WHEREAS, on July 21, 2020, plaintiff filed an affidavit of

service attaching a USPS certified mail receipt that was not signed

by a representative of defendant (ECF No. 14); and

      WHEREAS, on July 29, 2020, the Court again declined to enter

a   default    judgment     in   plaintiff’s   favor   because   plaintiff’s

affidavit of service did not comply with the Court’s July 15, 2020

Order (ECF No. 16); and

      WHEREAS, plaintiff has not apprised the Court of any further
         Case 1:20-cv-02891-NRB Document 17 Filed 09/08/20 Page 2 of 2



activity he has taken to prosecute his case since July 29, 2020,

it is hereby

     ORDERED     that   unless   plaintiff   demonstrates    by   meaningful

action an intent to prosecute this case within the next 30 days,

expiring on October 8, 2020, the Court will dismiss plaintiff’s

case without prejudice pursuant to Federal Rule of Civil Procedure

41(b).

Dated:       New York, New York
             September 8, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                     -2-
